PER CURIAM.
Plaintiff, Marilyn Landiak, filed an action objecting to the candidacy of defendant, Cedric Richmond, for New Orleans City Council District D, alleging that he was ineligible for the office because he had not been domiciled in the district for two years prior to the election. Qualifying for the April 2 election ended on February 11, 2005, and Ms. Landiak filed her petition on February 16, 2005. Because Ms. Landiak timely filed her action objecting to candidacy within seven days of the close of qualifying as required by La.Rev.Stat. 18:1405(A), the court of appeal erred in granting the exception of prescription/per-emption filed by Mr. Richmond. The court of appeal judgment is reversed, and defendant’s exception of prescription/per-emption is denied. The case is remanded to the district court for trial on the merits within four days of this ruling.
WRIT GRANTED; COURT OF APPEAL JUDGMENT REVERSED; REMANDED.
JOHNSON, J., recused.
KIMBALL and TRAYLOR, JJ., Would deny the writ.